      Case 6:18-cr-06125-DGL-MJP Document 137 Filed 09/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                      DECISION AND ORDER
                                       Plaintiff,
                                                                      18-CR-6125L
                       v.


FELIPE CONFESOR ALMONTE-POLANCO,

                              Defendant.
________________________________________________



       Defendant Felipe Confesor Almonte-Polanco (“defendant”), pro se, has filed two motions:

(1) a motion (Dkt. #135) to reconsider this Court’s Order (Dkt. #131) affirming and accepting the

Report and Recommendation of United States Magistrate Judge Mark W. Pedersen; and (2) a motion

(Dkt. #136) for severance of Count 4 from the other counts of the Indictment. Both motions are

denied. Defendant is now and has been throughout the proceedings represented by appointed

counsel. Nevertheless, the defendant persists in filing pro se motions. “A defendant has a right

either to counsel or to proceed pro se, but has no right to ‘hybrid’ representation, in which he is

represented by counsel from time to time, but may slip into pro se mode for selected presentations.”

United States v. Rivernider, 828 F.3d 91, 108 (2d Cir.), cert. denied, 137 S. Ct. 456 (2016). This

Court therefore is under no obligation to consider pro se filings by this defendant who is represented

by counsel. See United States v. Tracy, 989 F.2d 1279, 1285 (1st Cir 1993); United States v. Jones,

2016 WL 7336417, *1 (W.D.N.Y. 2016).

       Therefore, I deny both pro se motions because a defendant has no right to “hybrid”

representation.
      Case 6:18-cr-06125-DGL-MJP Document 137 Filed 09/23/20 Page 2 of 2




       Even were I to consider the motions on the merits, I would deny them. As to this Court’s

Decision affirming the Report and Recommendation of Magistrate Judge Pedersen, I find no reason

whatsoever to change or modify my decision. As to defendant’s motion for severance of Count 4, it

is also denied, although the Court would follow its consistent practice of bifurcating evidence

relating to the defendant’s prior felony convictions until after the jury has rendered a verdict on the

other counts. See Old Chief v. United States, 519 U.S. 172 (1997); United States v. Page, 657 F.3d

126, 132 (2d Cir. 2011).



                                          CONCLUSION

       Defendant’s pro se motion (Dkt. #135) for reconsideration and defendant’s pro se motion for

a severance (Dkt. #136) are both in all respects DENIED.

       IT IS SO ORDERED.



                                       _______________________________________
                                                DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       September 23, 2020.




                                                  2
